             Case 2:20-cv-00304-AJS Document 8 Filed 04/27/20 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

NANCY OSTROW and                                :    Case No.: 2:20-cv-00304-AJS
DOUGLAS OSTROW,                                 :
                                                :
                Plaintiffs,                     :
                                                :
        v.                                      :
                                                :
VERIZON PENNSYLVANIA, LLC,                      :
                                                :
Defendant.


                                RULE 41 STIPULATION TO DISMISS


        Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, all parties hereby

stipulate to the voluntary dismissal of all claims by the plaintiffs in this action and to the entry of a final

judgment of dismissal, with prejudice, operating as an adjudication on the merits, without costs or fees

to any party.

CONSENTED TO:

/s/ David Ainsman, Esquire                                 /s/ Brian Calistri, Esquire
AINSMAN LEVINE, LLC                                        WEBER GALLAGHER
David Ainsman, Esquire                                     Brian Calistri, Esquire
310 Grant Street, 15th Floor                               2000 Market Street
Pittsburgh, PA 15219                                       Suite 1300
da@ainsmanlevine.com                                       Philadelphia, PA 19103
Phone: (412) 338-9030                                      bcalistri@wglaw.com
Fax: (412) 338-9167                                        Phone: 215-972-7900
Attorney for Plaintiffs Nancy Ostrow                       Fax: 215-564-7699
and Douglas Ostrow                                         Attorney for Defendant Verizon



DATED: APRIL 27, 2020




{AL635393.1}
